Citation Nr: 1211324	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-19 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented in order to reopen a claim of entitlement to service connection for degenerative arthritis of the left hip.

2.  Whether new and material evidence has been presented in order to reopen a claim of entitlement to service connection for lacerations of the arms and legs.

3.  Entitlement to service connection for fracture of the mandible.

4.  Entitlement to service connection for fracture of the left clavicle.

5.  Entitlement to a compensable disability rating for residuals of lacerations of the face and head.

6.  Entitlement to a compensable disability rating for residuals of a laceration of the left clavicle.

7.  Entitlement to a disability rating for multiple, noncompensable, service-connected disabilities. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from December 1952 to May 1953 and from February 1955 to March 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been presented in order to reopen claims for entitlement to service connection for degenerative arthritis of the left hip and lacerations of the arms and legs, denied entitlement to service connection for fracture of the mandible and for fracture of the left clavicle, continued noncompensable disability ratings for lacerations of the face and head and for a laceration of the left clavicle and denied entitlement to a disability rating for multiple, noncompensable, service-connected disabilities. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

On his May 2009 substantive appeal, the Veteran indicated that he wanted a hearing at the RO before a Veterans Law Judge (Travel Board hearing).  The Veteran's representative, in his September 2010 Statement of Accredited Representative in Appealed Case (VA Form 646) reiterated that the Veteran wished to present testimony at a Travel Board hearing.  Virtual VA shows that in August 2011, the RO advised the Veteran that it was placing his appeal on the docket for a Travel Board hearing.  He was offered the option of cancelling the hearing request or having a videoconference hearing instead; he was further advised that if he did not respond he would remain on the docket for a Travel Board hearing.  There is no indication that he responded to this letter.  In December 2011, the RO certified the appeal to the Board.

The Veteran has a right to the requested hearing, but has not yet been afforded an opportunity for the hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



